Citation Nr: 0740235	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for status post left 
medial meniscectomy/total knee arthroplasty, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1975 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO) dated 
in April 2004.  The veteran provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO in October 2007.  A transcript of the hearing is in 
the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  During the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  It 
was further noted that regarding the disability-rating 
element, in order to comply with section 5103(a), VA must 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided, that is necessary to 
establish a disability rating for each of the disabilities 
contemplated by the claim and allowed under law and 
regulation.  

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The record reflects that the veteran seeks a higher rating 
for his left knee disability.  The veteran has urged, most 
recently in his testimony before the undersigned, that his 
manifestations of left knee disability have increased 
significantly since the most recent examination in June 2005.  
Also, in September 2007 written argument, his accredited 
representative urges that the pain caused by the veteran's 
left knee disability has not been adequately addressed.  The 
veteran testified in detail that the affects of the 
disability do greatly impact his ability to perform his job 
as an electrician at the post office on a daily basis.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The veteran underwent a total knee replacement on the left 
side in February 2004.  His disability is currently rated 30 
percent disabling based on traumatic arthritis and 
dislocation of semilunar cartilage.  His complaints of 
increased symptomatology, limited range of motion, and pain 
suggest that a thorough VA examination which includes 
commentary as to the functional impact of pain is warranted.  
Considering the testimony as well as the representative's 
contentions in light of the medical record,  the Board finds 
that current findings regarding the left knee would be 
helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his status post total 
left knee replacement.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician. All clinical 
findings should be reported in detail. 
The physician is also to indicate whether 
there is any functional loss due to pain, 
including use during flare-ups, or 
functional loss due to weakness, 
fatigability, or incoordination as to 
each disability.  Adequate reasons and 
bases are to be provided in the opinion.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



